PER CURIAM:
Matthew and Carianne Borowski appeal a district court’s order granting Detective Stephen D. Epple’s and Assistant Commonwealth’s Attorney Teresa Polinske’s motions to dismiss under Fed. R. Civ. P. 12(b)(6) for failing to state a claim. We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See Borowski v. Polinske, No. 1:10-cv-00197-AJT-JFA (E.D. Va. filed Aug. 24, 2010; entered Aug. 25, 2010). We deny the Borowskis’ motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.